COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jane Doe v. Yum! Brands, Inc.; Pizza Hut, Inc.; Muy Pizza Houston,
                          LLC

Appellate case numbers: 01-19-00844-CV, 01-19-00845-CV, 01-19-00846-CV

Trial court case numbers: 2017-42257, 2017-42257A, 2017-42257B

Trial court:              157th District Court of Harris County

        The clerk’s record was filed in all three appeals on December 9, 2019 and appellant’s
briefs were due February 7, 2020. Appellant now asserts relevant documents were not included
in the clerk’s record and, on February 3, 2020, filed requests in the trial court to supplement the
clerk’s record.
        Appellant has filed an unopposed motion to continue appellate briefing deadlines in all
three appeals pending supplementation of the appellate record in each. Appellant’s motion is
granted. Appellant’s brief in each of the above-referenced appeals is due 30 days from the filing
of the supplemental clerk’s record.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd___________
                             Acting individually


Date: February 6, 2020